Title: To Benjamin Franklin from James Logan, 23 February 1747
From: Logan, James
To: Franklin, Benjamin


My friend B. Franklin,
Stenton February 23. 1747
Yesterday was the first time that I ever heard one syllable of thy Electrical Experiments, when John Bartram surpriz’d me with the account of a Ball turning many hours about an Electrified Body, with some other particulars that were sufficiently amazing. I have now by me Fr: Hawkesbee’s Experiments printed in 1709 and saw his whole Apparatus in 1710 amongst which he had a Globe with thrums in it, which being whirled round with a wheel excited fire &c. I have also seen St: Grey’s account of his discovering what he did by his fixing on a ball of Wax, which is the last I think he ever gave that Society in or about the year 1738, when he died. Therefore only to the English that most remarkable Discovery as well as that equally surprizing one of the Magnetism by Dr. Gowen Knight is due, and the further Improvements whether by the Germans, Low Dutch or French (of whose Experiments by one called Buffon Peter Collinson sent me this last Summer a printed piece). But your own Experiments in my judgment exceed them all. I could therefore wish as soon as it can suit thee that thou wouldst step up hither bringing an Account with thee, (as well as of?) of your last addition to your Library both which especially the first will very much oblige thy assured friend
J. Logan


It would be no small addition to the favour if thou couldst conveniently bring with thee some of the Apparatus as the Glass Tube.

